DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1-19 are pending. 
Claims 1-3, 10, and 12-17 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the tissue orifice" in 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 7-9, 18, and 19 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Gainor (US 2013/0204360 A1).
Regarding Claim 7, Gainor discloses a prosthetic valve comprising one or more leaflets (see Fig. 2D), an inner frame (valve frame 14) having a diameter and operatively supporting the one or more leaflets, an outer frame (stent 12) having a diameter that is larger than the diameter of the inner frame (as valve frame is advanced into the stent during delivery, the stent would have a larger diameter), and a film defining a bridge portion (tissue connector 16) coupling the inner frame and the outer frame (see Figure 1), the inner frame being nested within the outer frame in a telescoping manner such that the bridge member defines a first circumferential fold at a proximal end of the outer frame (see paragraphs [0049 -0050]) and a second circumferential fold at a distal end of the inner frame, the bridge portion extending between the proximal end of the outer frame and the distal end of the inner frame.
Regarding Claim 8, the bridge portion of Gainor is telescopically inverted into the outer frame (described in [0049-0050]). 
Regarding Claim 9, the bridge region of Gainor includes a cylinder of film material (tissue connectors 16, as seen in Figure 1 are cylindrical). 
Regarding Claim 18, Gainor discloses a leaflet extending from the leaflet frame, the leaflet being coupled to the film defining the bridge portion (as best seen in Figure 4, and described in [0053], the leaflets 48 are incorporated in the tissue 46 that extends from the leaflet frame).
Regarding Claim 19, Gainor discloses that the portion of the film defining the bridge portion (Figure 2C, 16) is contained between the outer frame and the inner frame when in a deployed configuration.  
Claim 11 is rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated Benichou et al. (US 2011/0218619, hereinafter “Benichou”). 
Regarding Claim 11,  Benichou discloses a prosthetic valve comprising a leaflet frame (Figure 22, 2200) defining a plurality of leaflet windows (2206) and having a wall defining a cylindrical shape and an open pattern of apertures that allows the leaflet frame to be compressed and expanded between different diameters (as seen in Figure 22), an outer frame (Figure 23, 2300) having a wall defining a tubular shape and an open pattern of apertures that allows the outer frame to be compressed and expanded between different diameters (see Figure 23), the leaflet frame being nested within the outer frame ([123]) such that the walls of the leaflet frame and the outer frame are aligned and parallel ([123], rails 2210 and 2304 interlocking with one another would keep the frames aligned and parallel) when the leaflet frame and the outer frame are in an expanded state ([123]), and a plurality of leaflets extending from the plurality of leaflet windows of the leaflet frame ([120]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 4-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tuval et al. (US 2010/0262231 A1, hereinafter “Tuval”) in view of Yohanan et al. (US 2013/0018458 A1).
Regarding Claim 4, Tuval discloses a prosthetic valve (abstract) comprising a leaflet frame (Figure 1, 12 and [0572]) defining a plurality of leaflet windows (as seen in Figure 1) and having a wall (as seen in Figure 2B) defining a shape of a cylinder (as seen in Figure 2B, the wall of the leaflet frame forms a cylinder), an outer frame (14) having a wall (as seen in Figure 2A) defining a shape of a cylinder (as seen in Figure 2A, the wall of the outer frame forms a cylinder), the leaflet frame being nested at least partially within the outer frame in a fixed relationship such that walls of the leaflet frame and the outer frame are parallel (as seen in Figure 1), and a plurality of leaflets (Figure 1, 105) extending from the plurality of leaflet windows of the leaflet frame (as seen in Figure 1).  The outer frame of Tuval is seated within a tissue orifice as seen in Figures 6A and 6B.  
Tuval discloses the invention substantially as claimed, but fails to teach that the leaflet frame or the outer frame wall are right cylinders.  Yohanan teaches a prosthetic heart valve (Figure 1) with a leaflet frame (12) and outer frame wall (14) that are right cylinders.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shape of the device of Tuval to make it a right cylinder as is taught by Yohanan in order to approximate the shaping of a vessel internal wall.  
Regarding Claim 5, Tuval discloses that the wall of the leaflet frame defines a generally open pattern of apertures that allows the leaflet frame to be compressed and expanded between different diameters (as described in [0038]).  
Regarding Claim 6, Tuval discloses that the wall of the outer frame defines a generally open pattern of apertures that allows the outer frame to be compressed and expanded between different diameters (as described in [0038]).

Response to Arguments
	Amendments submitted on June 27, 2022 get over the previous 35 U.S.C. 112(b) rejection of record. 
The Terminal Disclaimer filed June 27, 2022 has been approved and therefore the Double Patenting rejection has been withdrawn. 
Applicant's arguments filed June 27, 2022 have been fully considered but they are not persuasive. However, give that claim 11 was only rejected under the ODP in the nonfinal dated 3/4/22, and has not been amended, a prior art rejection has been set forth and this action is being made second nonfinal. 
Regarding the arguments directed to Claims 4-6 that the newly added limitation of “the outer frame being expandable such that when the outer frame is expanded, the outer frame is seated within the tissue orifice” is not met by the Tuval reference, the examiner respectfully disagrees.  As seen in Figures 6A and 6B of Tuval the outer frame is clearly seated in a tissue orifice.  As the “tissue orifice” limitation lacks antecedent basis and additional description, the device of Tuval meets the limitation as claimed.  Additionally, the recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding the arguments directed to Claims 7-9 that the newly added limitation of “a film defining a bridge portion” is not met by Gainor, the examiner respectfully disagrees.  Element 16 of Gainor which is a tissue connector can be considered a film defining a bridge portion as is required by the claim. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE L NELSON whose telephone number is (571)270-5368.  The examiner can normally be reached on M, Tu, Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE L NELSON/Examiner, Art Unit 3774    

 /Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774